BOOKSTAVER, J.
This action was brought to recover certain sums of money, which plaintiff testified that she had paid out to or for defendant on certain vouchers, which she produced at the trial. Defendant endeavored to prove that the money had been lent or paid to him by Louise & Co., in whose employ the plaintiff then was. Charlotte E. Taylor, his wife, was Louise & Co. of New York, and he was vice president of Louise & Co. of Chicago. He produced certain checks, which he claimed represented the amounts of the vouchers, and by which they had been paid. He sought to show by the cashier of Louise & Co. of New York that plaintiff, when she left their employ, had taken with her certain vouchers which had been given by defendant to Louise & Co. for cash. The question asked was excluded, and, inasmuch as the testimony is very conflicting, and the line of inquiry sought to be introduced by this excluded question would probably have thrown light upon an obscure and conflicting state of facts, we think that the justice erred in excluding the evidence. The judgment should therefore be reversed, and a new trial ordered, with costs to appellant to abide the event.